The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, Arkansas 72201
Dear Mr. McCuen:
This is in response to your request for an opinion on the effective date of legislation of the Seventy-Ninth regular session of the Arkansas General Assembly. Your question pertains to legislation that did not carry an emergency clause or a specified effective date.
Acts of the General Assembly with no emergency clause or specified effective date become effective ninety days after adjournment of the session at which they were enacted. Fulkersonv. Refunding Bd., 201 Ark. 957, 147 S.W.2d 980 (1940). Adjournment sine die of the Seventy-Ninth General Assembly was on May 14, 1993. See Senate Concurrent Resolution 24. Thus, such acts will become effective on August 12, 1993.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh